﻿
I salute you, Sir, on behalf of the Costa Rican people and wish you all success as President of the General Assembly. I salute also a tireless friend in the efforts for peace in Central America and the world, Secretary-General Javier Perez de Cuellar.
As President of Costa Rica I came here for the first time in 1986. I said then that Central America was on the brink of war. I have returned today for the last time during my term of office to tell the Assembly that we are on the verge of peace. Yesterday I came to ask for your help and today I come to thank you. Then, we had to stop a war*, now we must build peace. How quickly the world has changed in these few years. Brother has stopped killing brother in many places on this Earth. I ask myself: Where are the winners of those wars? Where are the vanquished? Let us not be afraid to say it; the only winners were those who had the courage to a peace accord? the only winners were those who had the courage to change history. Wherever violence continues, everyone is the loser.
The line between war and peace is a difficult and treacherous path. It also bears witness to resentments that persist for many years. At times the decisions of the few, immersed in ideological dogmatism of religious fanaticism, are enough to tip the scale towards destruction and death. On other occasions, men in faraway places encourage armed conflicts, disregarding the pain of those who are dying. It takes very little to turn peace one day into violence the next. It is also true that individuals and peoples can make a difference in favour of peace. The strength of forgiveness and dialogue can silence the guns and put everyone to work towards finding real solutions. Our destiny is not carved in stone and it is our responsibility to fashion a different future.
There are many who are unsure whether to commit themselves to the path of dialogue and reconciliation for fear of being called naive. It is easier to say that wars will always exist and wash one's hands of it, as did the great traitors in the history of humankind who could have prevented murder but chose to remain silent, who could have stopped war but encouraged it, who could have fought poverty but chose to ignore it. I am not afraid to say that the war which threatened to spread in so many directions has turned into an opportunity to build peace. My people are proud of having contributed to that change. We will not be prisoners of our past, not even for the sake of caution, when perpetuating that past violates the rights of men and women, limits their freedom, allows poverty and leads to war. The solutions to the problems that have been besetting us for so many years require imagination and courage. Let there be change. Let everything change so that hope can bring peoples together on one unified path.
Even though hunger is increasing in the world and inequalities between rich and poor countries are widening, the scale between war and peace has tipped towards peace. The direction of history in the struggle between dictatorship and the people has tipped in favour of freedom and democracy. Violence has not lessened pain, but severely increased it. It has not resolved problems, but has created other, bigger ones. The risks involved in forging a different future are less than
the pain and evil that will result if we persist in following the past blindly, to begin by ending war is the right way, but if we cannot build peace immediately we will have lost everything before we wake up to reality.
The Central American Peace Plan continues to move forward. The presidential summit meetings in El Salvador and Honduras have strengthened our commitment to fight to end the violence and improve democracy. The armed struggle in Nicaragua has stopped and thousands upon thousands of young people in that country owe their lives to that courageous agreement. An electoral process has begun, and in February 1990 the people of Nicaragua will elect a new president and parliament. With the help of many and with international supervision, elections in our sister country will be fair and equal guarantees will be given to all alike. We must continue to foster the reconciliation of the people of Nicaragua  the return of those who are in exile; the silencing of the guns that are still being fired; the end to violence demanded by reason, mercy and the peace plan.
The next presidential summit will be held in December in Nicaragua. That will be an opportunity for us all to verify the progress made towards the free and democratic elections that the entire world hopes to see. Nothing at that meeting could contribute to peace more greatly than an agreement to reduce the Sandinista armed forces substantially. This demilitarisation is an indispensable prerequisite if we want to achieve peace in our region. Because I have these hopes and will work for them, I was not afraid to come here in the past and say that Sandino had been murdered anew, for his struggle for freedom had been betrayed. I say today that I believe there is hope for the people of Nicaragua to become reconciled in democracy and freedom so that Sandino will rise again for all of them and so that together they can continue to pursue the revolution for freedom in freedom.
This month in Costa Rica, representatives of the Government of El Salvador will meet with leaders of the guerrilla forces of the Farabundo Marti National Liberation Front. The purpose of the meeting is to negotiate an end to the hostilities. With God's help they will be able to reach an agreement similar to that obtained by the people of Nicaragua in Sapoa for the sake of peace. All the brutality in El Salvador has not led to any solution. Let anyone in this room rise and say without hesitation, in the presence of the nations of the world, what problems were solved by encouraging and supporting violence in our tortured Central America. I ask all those who can help to contribute to putting an end to the senseless killing and destruction in El Salvador. We demand an end to a decade of pain that has yielded no gains and provided no future.
Once more, as we come closer to the cease-fire negotiations, the conflicts and acts of war which torment that sister country have increased. Those who think that by demonstrating greater destructive power they will gain an advantage in the dialogue are badly mistaken, fin increase in violence reveals desperation and confirms weakness. There is no longer any sympathy in the world for heroic acts that turn into cowardice, for honour where blood is spilled.
Honduras rightly asks that the Nicaraguan Contras established in its territory immediately put down their weapons and return home. In Guatemala a few lunatics have escalated their acts of violence. They too will find no sympathy in a world that will not again confuse courage with terrorism nor fanaticism with the struggle for freedom. The doors of democracy have been opened for Guatemala, and we can all contribute to widening them. To abandon this path is to miss the call of history for democracy in that beloved sister nation. In the past few years the balance in Central America has tipped in favour of freedom, democracy and peace. Much remains to be done. We are very far from achieving the political coexistence we seek for every country and for the region, but we are moving in the right direction.
Everyone from His Holiness Pope John Paul II to the United Nations agrees that development and peace are inseparable. In the lands surrounding my country they are proceeding on dangerously separate paths. All the countries of the region, apart from Costa Rica, have become poorer. It is urgent to reverse that trend.
We are not unaware that many wish to help us. Nor can we fail to mention that only very slowly and in very few instances have good intentions materialized into facts. We shall maintain confidence in the United Nations special plan of economic assistance for Central America adopted by the Assembly, in the San Jose accords, which reflect the co-operation of the European Economic Community, in the Sanford Commission, which promotes development programmes that rise above political differences, and in the Caribbean Basin initiative, which jives preferential treatment to our exports. We shall never give up hope, because without development our peace will not last. In a few years we have to reverse more than 100 years of injustice and oppression.
The anguish of war, the hopes we share for a true peace and our dreams of sustainable development do not remove us from the challenges facing all mankind. We have not distanced ourselves from the political, technological and economic changes of our times. We are not unaware of the fact that imminent ecological disasters have become as serious a threat as war and are a harbinger of death, suffering and hunger. We are neither an economic nor a military Power. Nor are we merely part of a problem. We are part of a solution; we are defenders of ideas; we aspire to be a moral force. This year we shall celebrate 100 years of democracy in Costa Rica, and we have already celebrated more than 40 years as a people without weapons. We see a world weary of violence, tired of poverty. We see a world desperately seeking change. In the division between those who take refuge in the past and those who assume the risks of constructing a different future, my people is on the road of the future.
In this scenario, in which ideological walls are tumbling down and what was the iron curtain is opening up, and in which the wire fences that imprisoned nations are being cut, we can look without fear at the promise of freedom. Confrontation has not helped us solve our most basic differences. On the contrary, it contributed to spreading selfishness, to permitting dogmatic and fanatical men to govern in respectability. We mistook arrogance for courage. We made heroes of those who merely spoke against the powerful and promised to see justice done with arms. We forgot to work towards solutions, to make a commitment with respect to the suffering of our peoples, to accept the primary responsibility for taking up the challenges facing us. No one can be unaware that we have an opportunity to make a different world, to surmount through co-operation an agenda common to all, nations rich and poor, nations old and young.
The struggle for human rights must now and forever be without boundaries - without boundaries, the task of promoting peace in order to banish violence in the solution of our problems; without boundaries, the condemnation of terrorist acts; without boundaries, the determination to strengthen and buttress democracies, for never in history have democratic Governments made war upon one another; without boundaries, the obligation to take account of environmental concerns in our development plans; without boundaries, the commitment to free our children from the drugs that are killing and destroying them; without boundaries, our efforts to ensure that no nuclear weapon will ever be launched again, so that gradually, by replacing feat with understanding, we can destroy those weapons; without
boundaries, the commitment to control and reduce conventional weapons, and the disarmament that has become possible in this new era must guarantee resources for development and not only for the conquest of space; without boundaries, our hope for markets free from protectionism, for fair prices for commodities and for equitable opportunities for the growth of all peoples. Let us make this closing decade of the twentieth century one of peace and bread for all the world.
Much remains to be done before we finish tearing down the walls that reflect: the dogmatism and hatred of the past. Much remains to be done before we can commit ourselves to a common agenda. Beyond those two concerns, the greatest risk is that we will raise even higher walls separating the rich nations from the poor, separating the North from the South, "today, when a farmer who works in the lands and villages south of the Rio Grande crosses the border or the sea to enter a developed country, he gains 100 years of development for himself and 200 years for his children. In the past, millions came from Europe to the Americas in search of an opportunity to win the race against hunger, to open up horizons of freedom. Today we must ensure opportunities for balanced development for all nations and see to it that the walls that are torn down do not consolidate new alliances based on economic selfishness. If that happens, not only will the world's poor be the losers, but the rich too will find the ozone layer full of holes and their souls full of drugs. We must view the common agenda as a joint responsibility and share burdens and benefits without fear.
Certain countries and many people in various parts of the world refuse to co-operate in strengthening a new world. Matters remain that have not been settled, which causes an uncertainty that turns even the brave into cowards. It is of vital importance for us in Central America that the strict separation between East and West grow less rigid. If war is to end, it is crucial to abandon spheres of hegemony and make a commitment to work for freedom and democracy. For those who used to think that the only road to justice was the road of weaponry, the time has come to come down from the mountain and join the democratic process. I wrote the following the leader of the Soviet Unions
"I urge you once again, Mr. Gorbachev, to lay down arms in Central America. The young Russians who are dying today in Afghanistan have been punishment enough for a mistaken policy. They troops will return to the Soviet Union along the honourable path of courageously correcting one's mistakes. Correct also your policy towards Central America. let us also hold talks on eliminating conventional weapons, which today are killing our children and the children of the third world."
The answer, although slow in coming compared with the speed with which our young people were dying daily in Central America, was positive. The Soviet Government agreed to work for peaceful understanding and to suspend all military aid.
It saddens me to report that shipments of weapons to the region continue. In Cuba, the leaders seem to have decided to remain in the Sierra Maestra and turn their back on the new world that is being born. I reiterate here my impassioned plea to all nations of the world to halt military assistance to the Central American region. As Cuba withdrew its soldiers from Angola, it must withdraw its support for armed opposition in the lands of Central America.
The problems that hinder our struggle for peace have been compounded by the threats and evil deeds of drug traffickers and by fears arising from the setbacks suffered by democracy in Panama. In Costa Rica, we approved, with the unanimous vote of our legislative assembly one of the strictest laws ever enacted to fight drug trafficking aid all commerce related to it. We are fighting and we will fight on, without faltering, for that objective, because our homeland will never provide refuge or respite for these criminals. It must be part of our commitment to peace and to a common world agenda, that Central America become drug-free. Our countries must not be tainted by drug production and trafficking.
We have given our total support to President Virgilio Barco Vargas of Colombia, to whom, in a letter written on behalf of the people of Costa Rica I have said:
"When one is faced with such a difficult and crucial challenge, one cannot compromise. There can be no agreement with those who threaten everyone and everything with savage violence and disrespect our most sacred values. International solidarity is a categorical imperative. We cannot become accomplices, with a minute of silence or a minute of fear. You must triumph - for the greatness of your people and the dignity of the Americas." I repeat here that in the noble struggle of President Barco Vargas, each and every one of us is a foot soldier.
I shall never tire of repeating that the alliance for freedom and democracy in the Americas, for which I called on the day I took office as President of Costa Rica, is our only hope for a lasting peace and strengthening of the foundations of economic development. There are still authoritarian Governments in Latin America, however, and that threatens our coexistence.
In Panama, our neighbour and sister nation, the path of oppression has also become the road of impoverishment. The sooner the Panamanians themselves can solve their problems through free elections, the lesser will be the tragedy that people endures. In Panama, principles of the supranational courses of the new world agenda have been violated - principles that protect human rights and support democracy, that combat corruption and circumscribe freedoms.
The mandate of my people is to support the moral force of which the people of Costa Rica are proud in international affairs also. We therefore denounce violence and work for peace. We denounce dictatorship and work for democracy. We denounce corruption and work for honesty. At the beginning of my presidency, I broke diplomatic relations with the Government of South Africa because we cannot sustain a dialogue with those who are capable of segregating their brothers because of the colour of their skin. We have withdrawn our Ambassador to Panama for as long as the path of liberty and democracy for all Panamanians is not respected.
International politics must not fall prey to cynicism. To state publicly the intention to pursue a certain course of action and then privately to push in the opposite direction is often the destructive practice of strong and respected Governments as well as of small nations. This behaviour undermines the trust we wish to build and we must fight it, forcing international political forums to be accountable to the people.
The will of the majority is beginning to prevail. Dialogue has regained its strength as a way to find solutions to the most difficult conflicts that confront us. The best proof of this is the United Nations, which in recent years has again begun to shine as a centre of international diplomacy and whose voice increasingly has the authority of the majority who break the chains which bound it to the extremes of power. Politics cannot consist of manipulating our fears, nor of the art of exaggerating our differences: we can respect it only when its purpose is to achieve harmony.
Nothing could be more advantageous for mankind than reading history together. Let us attain justice by sharing the errors of the past and by working with confidence towards solutions within the framework of a new agenda for peace and development. The time has come to pay with interest for yesterday's errors and failures so that the sincere co-operation we need may arise, so that a common agenda may become a reality. There is an ecological debt that the developed world has toward future generations. Perhaps we should offset it with the financial debt of the third world. There is a social debt that is reflected in the poverty of millions. Perhaps we should offset it by opening and freeing the markets.
Once world peace has been secured, a greater effort must be made to attain harmony in two respects; ecological balance and equitable development for nations and peoples. As with so many things in life, it is easier to share ideals than to reach them. We have different ways of determining how ecological imbalances and injustices have come about. Through dialogue, we can find agreement.
Acid rain damages relations among the industrialized countries, but the lack of drinking water for millions of men, women and children is perhaps an even greater challenge. We are justifiably concerned about the possible consequences of the gradual global warming of the Earth. We know that one answer is massive reforestation of the tropical countries. The destruction of the ozone layer creates new risks for new forms of life on the planet. The technologies needed to face these challenges are based on patents so expensive they are un-affordable in our countries. We know that the extinction of different biological species must be stopped, and therefore certain practices that exist in our countries must be changed. We must also penalize the improper use of certain products by the developed countries. It is necessary to stop the loss of the forests, but soil erosion must not be neglected either.
Each time we are disrespectful of nature, we are pointing a deadly weapon at our Children. No one must impose his solution on others, but together we can find a way that respects the goal that we pursue and is suited to what each of us can do. The economic crisis and the environmental threat are now part and parcel of the same problem. The economics of waste in the North and the economics of survival in the South are poor models for development. It is now time to construct a new harmony, to aim again at achieving well-being for every people and equitable development with justice and appropriate conservation of nature.
When I came here for the first time, which seems so long ago now because of all the things that have happened since, I enthusiastically said that I proposed to come back here within four years, when my presidential term of office had ended, to tell you that together we had brought peace to Central America and that shanty-towns had become a thing of the past. Today I am here to tell you that shanty-towns still exist in my country. We have built more housing than ever before, much more than I promised in my electoral campaign. We have launched a crusade that no Government will ever be able to reverse in the future. But the shanty-towns still exist, as does the child abandoned in the street. We have extended peace, but the threat of war persists, and brothers are still killing each other in the corners of my little America.
There is no end to the struggle for justice and peace. It does not know a single day of rest. Some short-sighted people believe that the efforts to eliminate the slums in my country could have been more effective if we had not fought for peace. I thank God and Costa Rica that we never fell into that selfish way of thinking. My people can look back at the history of the last few years with their heads held high.
As I said to you at the beginning of my statement, I came to thank you because the successes we have attained would not have been possible without your help. You are giving a human face to a world that until recently had no face and knew no mercy. I leave with the joy of knowing that peace is closer at hand and with the confidence of knowing that the slums which still darken the horizon in my country will disappear. I will always continue to he a Costa Rican at the service of these causes and your ally in these struggles the world over.
